Citation Nr: 1736072	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation higher than 30 percent for bronchiectasis/bronchitis. 

4.  Entitlement to an evaluation higher than 50 percent for depressive disorder (previously rated as mood disorder due to general medical condition).

5.  Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the left lower extremity.




7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2014 and August 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The issue of whether new and material evidence has been received to reopen the service connection claim for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

A June 2017 written statement containing the Veteran's name and claim number clearly expresses his wish to withdraw all issues on appeal except the hypertension claim. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the issues of service connection for tinnitus and the evaluations of bronchiectasis/bronchitis, depressive disorder, bilateral peripheral neuropathy, and TDIU, are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 2017 written statement by the Veteran, which contains his name and claim number, clearly expresses his wish to withdraw all issues on appeal except the hypertension claim.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues of service connection for tinnitus and the evaluations of bronchiectasis/bronchitis, depressive disorder, bilateral peripheral neuropathy, 

and TDIU are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for tinnitus is dismissed. 

Entitlement to an initial evaluation higher than 30 percent for bronchiectasis/bronchitis is dismissed. 

Entitlement to an evaluation higher than 50 percent for depressive disorder (previously rated as mood disorder due to general medical condition) is dismissed. 

Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the right lower extremity is dismissed. 

Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the left lower extremity is dismissed. 

Entitlement to a total disability rating based on individual unemployability due to service connected disability is dismissed. 


REMAND

In an August 2017 response to a hearing clarification letter, as well as in an August 2017 VA Form 21-0820, the Veteran requested to testify at an in-person hearing before the Board at the local RO regarding the claim for hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at the RO.  

2.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


